Citation Nr: 1642115	
Decision Date: 11/01/16    Archive Date: 11/18/16

DOCKET NO.  09-32 295	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to a disability rating in excess of 50 percent for PTSD with depressive disorder, not otherwise specified.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel

INTRODUCTION

The Veteran had active duty service from October 1968 to December 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  

In June 2011, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

In an April 2015 decision, the Board granted a 50 percent rating for PTSD throughout the initial rating period from April 2008.  The Veteran appealed the decision to the United States Court of Appeals for Veterans Claims.  In May 2015, the Court granted a Joint Motion for Partial remand and remanded the claim to the Board for action consistent with the Joint Motion. 

In April 2015, the Board remanded the issue of entitlement to TDIU for additional development.  The Board remanded the claim of entitlement to TDIU again in March 2016.  The issue of entitlement to a TDIU has not been re-certified to the Board and, while still on appeal, is therefore not before the Board at this time.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

In the Joint Motion, the parties found that the Board provided an inadequate statement of reasons and bases with respect to the claim for an increased rating for PTSD with depressive disorder, not otherwise specified.  The parties noted that the record included evidence of suicidal ideation, which was not addressed in the Board decision. 

Following the April 2015 Board decision and Joint Motion, a VA examination for PTSD was conducted in August 2016.  The AOJ has not reviewed this evidence in conjunction with the current appeal.  The Board is therefore required to remand the claim for consideration of such evidence by the AOJ and for the issuance of a SSOC.  See 38 C.F.R. § 19.31.

Accordingly, the case is REMANDED for the following action:

Review the August 2016 PTSD examination report and any other additional relevant evidence received since the most recent supplemental statement of the case (SSOC). Readjudicate the claim for an increased rating in excess of 50 percent for PTSD with depressive disorder, not otherwise specified.  If the benefit sought on appeal remains denied, furnish the Veteran and his representative a SSOC and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).






